DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konno [US 2017/0062527 A1].

Regarding claim 1, Konno discloses an arrangement (see Fig. 7), comprising a memory tier (Fig. 7, 200) including an assembly (MC1) comprising a first set of memory cells (MR1) on one side of a coupling region (BCR), and a second set of memory cells (MR2) on an opposing side of the coupling region (BCR); 
the assembly including an insulative support material (227) adjacent the first and second sets of the memory cells (as shown), and an intervening insulative material (228) adjacent (as shown) the insulative support material (227); 
the insulative support material (227) comprising a first composition and the intervening insulative material  (228) comprising a second composition which is different than the first composition (¶[0076] teaches insulative support material (227) is silicon nitride (SiN), and an intervening insulative material (228)  is silicon oxide (SiO2)); 
the insulative support material (227) having about a same height as the memory cells of the first and second sets (as shown in Fig. 7); 
a conductive interconnect (CB) within the coupling region (BCR) of the memory tier and extending through the intervening insulative material (228); and 
an additional tier (100) under the memory tier (200); 
the additional tier comprising CMOS circuitry which is coupled with the conductive interconnect (¶[0068] teaches CMOS circuit or wiring line layer configuring the control circuit).

Regarding claim 2, Konno discloses claim 1, Konno discloses the second composition comprises silicon dioxide, and wherein the first composition comprises one or more high-k materials (¶[0076] teaches first composition is silicon nitride (SiN), and the second composition is silicon oxide (SiO2)).

Regarding claim 3, Konno discloses claim 1, Konno disclose the memory cells of the first and second sets are over a first series of access/sense lines (Fig. 7, WL1); and wherein an access/sense line of a second series (BL) extends across the memory cells of the first and second sets, and across the conductive interconnect (CB); the access/sense line of the second series being electrically connected with the memory cells of the first and second sets, and being electrically connected with the conductive interconnect (as shown in Fig. 7). 

Regarding claim 4, Konno discloses claim 3, Konno discloses the conductive interconnect (Fig. 6, CB) is one of many substantially identical conductive interconnects (CB), and wherein the access/sense line of the second series (BL) is one of many access/sense lines of the second series (as show in Fig. 6).

Regarding claim 5, Konno discloses claim 4, Konno discloses the access/sense lines of the first series(Fig. 7, WL1) are wordlines, and wherein the access/sense lines of the second series (BL) are bitlines (¶[0051] - ¶[0052]).

Regarding claim 8, Konno discloses claim 1, Konno discloses the memory cells of the first and second sets are self-selecting memory cells comprising chalcogenide (¶[0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konno [US 2017/0062527 A1] as applied to claim 1 and further in view of Redaelli [US 2020/0303463 A1].

Regarding claim 6, Konno discloses claim 1, Konno discloses a memory device can include a storage element that utilizes the likes of a chalcogenide compound or metal oxide (¶[0018]).  Konno discloses does not explicitly disclose the memory cells of the first and second sets include programmable material comprising one or more of germanium, antimony, tellurium and indium.
However, Redaelli disclose a three-dimensional (3D) memory device (Fig. 1, 100) includes a plurality of access lines (104, 106) to couple the memory cells with access circuitry.  The memory cell includes a storage material (102) and selector material (103) are disposed between the access lines (104, 106).  The memory using a phase change material for the storage element (102) can be referred to as a phase change memory (PCM). the storage material includes a chalcogenide material, such as Ge—Te, In—Se, Sb—Te, Ge—Sb, Ga—Sb, In—Sb, As—Te, Al—Te, Ge—Sb—Te, Te—Ge—As, In—Sb—Te, In—Se—Te, Te—Sn—Se, Ge—Se—Ga, Bi—Se—Sb, Ga—Se—Te, Sn—Sb—Te, In—Sb—Ge, Te—Ge—Sb—S, Te—Ge—Sn—O, Te—Ge—Sn—Au, Pd—Te—Ge—Sn, In—Se—Ti—Co, Ge—Sb—Te—Pd, Ge—Sb—Te—Co, Sb—Te—Bi—Se, Ag—In—Sb—Te, Ge—Sb—Se—Te, Ge—Sn—Sb—Te, Ge—Te—Sn—Ni, Ge—Te—Sn—Pd, and Ge—Te—Sn—Pt, or other chalcogenide materials capable of being programmed to one of multiple states (¶[0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use memory cells with a suitable programmable material as taught in Redaelli in the device of Konno such that the memory cells of the first and second sets include programmable material comprising one or more of germanium, antimony, tellurium and indium because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07). 

Regarding claim 7, Konno discloses claim 1, Konno discloses a memory device can include a storage element that utilizes the likes of a chalcogenide compound or metal oxide (¶[0018]).  Konno discloses does not explicitly disclose the memory cells of the first and second sets are self-selecting memory cells comprising one or more of germanium, antimony, tellurium and indium.
However, Redaelli disclose a three-dimensional (3D) memory device (Fig. 1, 100) includes a plurality of access lines (104, 106) to couple the memory cells with access circuitry.  The memory cell includes a storage material (102) and selector material (103) are disposed between the access lines (104, 106).  The memory using a phase change material for the storage element (102) can be referred to as a phase change memory (PCM). the storage material includes a chalcogenide material, such as Ge—Te, In—Se, Sb—Te, Ge—Sb, Ga—Sb, In—Sb, As—Te, Al—Te, Ge—Sb—Te, Te—Ge—As, In—Sb—Te, In—Se—Te, Te—Sn—Se, Ge—Se—Ga, Bi—Se—Sb, Ga—Se—Te, Sn—Sb—Te, In—Sb—Ge, Te—Ge—Sb—S, Te—Ge—Sn—O, Te—Ge—Sn—Au, Pd—Te—Ge—Sn, In—Se—Ti—Co, Ge—Sb—Te—Pd, Ge—Sb—Te—Co, Sb—Te—Bi—Se, Ag—In—Sb—Te, Ge—Sb—Se—Te, Ge—Sn—Sb—Te, Ge—Te—Sn—Ni, Ge—Te—Sn—Pd, and Ge—Te—Sn—Pt, or other chalcogenide materials capable of being programmed to one of multiple states (¶[0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use memory cells with a suitable programmable material as taught in Redaelli in the device of Konno such that the memory cells of the first and second sets are self-selecting memory cells comprising one or more of germanium, antimony, tellurium and indium because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07). 

Regarding claim 9, Konno discloses claim 1, Konno discloses a memory device can include a storage element that utilizes the likes of a chalcogenide compound or metal oxide (¶[0018]). Konno does not explicitly disclose each of the memory cells of the first and second sets includes a programmable material and a select device.
However, having various suitable alternative memory cells are well-known in the semiconductor art.  Specifically, Redaelli disclose a three-dimensional (3D) memory device (Fig. 1, 100) includes a plurality of access lines (104, 106) to couple the memory cells with access circuitry.  The memory cell includes a storage material (102) and selector material (103) are disposed between the access lines (104, 106).  The memory using a phase change material for the storage element (102) can be referred to as a phase change memory (PCM). The memory pillars (Fig. 2, 222) is connected to the via (240) through metal line (250) in order to form a memory structure that is programmable by applying voltage pulse to the cells (¶[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use memory cells with a programmable material and a select device as taught in Redaelli in the device of Konno because such a modification would provide a memory device that is programmable by applying voltage pulse to cells  while reducing the reset current offset (¶[0021] of Redaelli).

Allowable Subject Matter/Reasons for Allowance
Claims are 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first pillar comprising a first composition and a second pillar comprising the first composition, the first pillar being adjacent the first set of memory cells and the second pillar being adjacent the second set of memory cells; the first composition being entirely within the coupling region, the first and second pillars being spaced from one another by intervening insulative material having a second composition which is different than the first composition; and a conductive interconnect within the coupling region and extending through the intervening insulative material,” in the combination required by the claim.
Regarding claim 18, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first set of memory cells on one side of a coupling region, and a second set of memory cells on an opposing side of the coupling region each of the memory cells of the first and second sets including a programmable material and a select device; an insulative support material adjacent the first and second sets of the memory cells, and including an intervening insulative material adjacent the insulative support material, the insulative support material comprising a first composition formed as pillars and being entirely within the coupling region and the intervening insulative material comprising a second composition which is different than the first composition; a conductive interconnect within the coupling region and extending through the intervening insulative material,” in the combination required by the claim.
Dependent claims 9-17 and 19-22 are allowed by virtue of their dependencies on claim 1, 10 and 18 respectfully.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891